 Case 19-00561-JMM Doc 80 Filed 01/19/21 Entered 01/19/21 08:54:15                         Desc Main
Kathleen A. McCallister    Document    Page 1 of 2
Chapter 13 Trustee
P.O. Box 1150
Meridian, ID 83680
(208) 922-5100 - Telephone
(208) 922-5599 - Facsimile
kam@kam13trustee.com

                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF IDAHO


 IN RE:                                                  CHAPTER 13

 JASON S. MONROE                                         CASE NO. 19-00561-JMM

                                                         TRUSTEE’S MOTION TO DISMISS
          Debtor(s).                                     AND NOTICE


           Notice of Motion to Dismiss and Opportunity to Object and for a Hearing

 No Objection. The Court may consider this request for an order without further notice or hearing
 unless a party in interest files an objection within fourteen [14] days of the date of service of this
 notice.

 If an objection is not filed within the time permitted, the Court may consider that there is no
 opposition to the granting of the requested relief and may grant the relief without further notice or
 hearing.

 Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of
 the objection shall be served on the movant.

 Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to
 schedule a hearing on the objection and file a separate notice of hearing.


       COMES NOW, the undersigned Chapter 13 Trustee, and pursuant to United States
Bankruptcy Rule 9014 and 11 U.S.C. § 1307(c) hereby moves to dismiss this case for “cause”
including the following:

     DEBTOR HAS FAILED TO TURN OVER A COMPLETE SIGNED COPY OF
THEIR 2019 STATE AND FEDERAL TAX RETURNS AND/OR COPIES OF ALL W-2s
AND 1099s AS ORDERED BY THE COURT PURSUANT TO THE INCOME TAX
TURNOVER ORDER ENTERED IN THIS CASE.

       DATED: January 19, 2021

                                                      /s/ Kathleen McCallister
                                                     Kathleen McCallister, Trustee

TRUSTEE’S MOTION TO DISMISS AND NOTICE - 1
Case 19-00561-JMM        Doc 80     Filed 01/19/21 Entered 01/19/21 08:54:15      Desc Main
                                   Document      Page 2 of 2



                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 19, 2021, I filed the foregoing electronically through
the CM/ECF system, which caused the following parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:

Office of the U.S. Trustee
ustp.region18.bs.ecf@usdoj.gov

JON R. WILSON
Attorney at Law
jon@boiselaw.org


     AND I FURTHER CERTIFY that on such date I served the foregoing on the following non
CM/ECF Registered Participants in the manner indicated:

      Via first class mail, postage prepaid addressed as follows:

JASON S. MONROE
1125 E LOCUST LN
NAMPA, ID 83686

                                                    /s/ Matthew Mallard
                                                   Matthew Mallard, Case Administrator




TRUSTEE’S MOTION TO DISMISS AND NOTICE - 2
